Citation Nr: 1209639	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  05-01 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel







INTRODUCTION

The Veteran served on active duty from March 1956 to March 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which denied the above claim.

This matter was previously remanded by the Board in September 2007, April 2008, October 2008, and July 2009, for additional development.  

The Veteran was scheduled for hearings in front of a Veterans Law Judge in April 2007 and February 2008; however, he did not report to these hearings and did not provide good cause for his absence.  As such, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2011).  

In October 2010, the Board denied the claim for an initial compensable disability  rating for bilateral hearing loss.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2011, the Court issued an Order, vacating the October 2010 denial of an initial compensable rating for bilateral hearing loss, and remanding that issue for readjudication consistent with a November 2011 Joint Motion to Vacate and Remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011). 

In support of his claim, the Veteran submitted the results of private audiometric testing that was conducted in June 2009.  The Board notes that these test results were not presented in a format that could be used for VA rating purposes.  See 38 C.F.R. § 4.85 (2011).  Therefore, because the June 2009 private medical examination report is unclear, and it reasonably appears that a request for clarification could provide relevant information for the Veteran's claim, the Board finds that a remand for clarification and interpretation of the evidence is necessary in order to fairly decide the merits of the Veteran's claim.  See 38 C.F.R. § 19.9(a) (2011); Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).    

Additionally, as the Veteran last underwent a VA audiology examination in February 2009, and as this matter is being remanded for the reasons set forth above, the Board finds that a new audiological examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994) (Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall forward the claims file to an appropriately qualified VA audiologist.  The audiologist shall be requested to provide numeric interpretation of a private hearing test/audiogram conducted on June 26, 2009.  The audiologist should set forth numeric values for the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz; and then provide the average pure tone threshold for these four frequencies.  The audiologist should also state, if possible, whether this audiogram obtained speech discrimination scores according to the Maryland CNC speech recognition test. 

2.  The RO/AMC shall afford the Veteran a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss disability.  The examiner must review the entire claims file in conjunction with conducting the examination of the Veteran. 

The examiner is requested to identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test must also be administered to determine speech recognition scores. 

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss disability on his occupational and daily life. 

Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  All opinions expressed by the examiner must be accompanied by a complete rationale. 

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to that directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim for an initial compensable rating for bilateral hearing loss.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


